                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

WILLIAM LEE COONROD, #177732,                )
                      Plaintiff,             )
                                             )     No. 1:16-cv-407
-v-                                          )
                                             )     Honorable Paul L. Maloney
UNKNOWN SHERMAN, et al.,                     )
                      Defendant.             )
                                             )

                                   JUDGMENT

      Having granted Defendants' motions for summary judgment, all remaining claims

have been dismissed. As required by Rule 58 of the Federal Rules of Civil Procedure,

JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: October 5, 2018                               /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
